UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-1526



ROMANO LATAGAN OMALIN,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A72-349-382)


Submitted:   March 25, 2005                 Decided:   April 12, 2005


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Romano Latagan Omalin, Petitioner Pro Se. M. Jocelyn Lopez Wright,
Victor Matthew Lawrence, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Romano Latagan Omalin, a native and citizen of the

Philippines, petitions for review of an order of the Board of

Immigration   Appeals   (“Board”)     affirming,     without    opinion,   the

immigration judge’s denial of his application for a waiver of

inadmissibility   pursuant   to   §    212(i)   of   the   Immigration     and

Nationality Act (“INA”), as codified at 8 U.S.C.A. § 1182(i) (West

1999 & Supp. 2004), and the immigration judge’s denial of his

application for adjustment of status.

          The Attorney General previously filed a motion to dismiss

the petition for review for lack of jurisdiction.                 Because we

agreed that the court lacks jurisdiction to review the immigration

judge’s denial of Omalin’s application for a § 212(i) waiver, we

granted the motion to dismiss to the extent that Omalin’s petition

challenged this denial. We now address the remaining issues raised

in Omalin’s petition.

          Omalin first contends that the Board’s use of the summary

affirmance procedure as set forth in 8 C.F.R. § 1003.1(e)(4) (2004)

violated his rights under the Due Process Clause.              This argument,

however, has been squarely rejected by our decision in Blanco de

Belbruno v. Ashcroft, 362 F.3d 272 (4th Cir. 2004).              In Blanco de

Belbruno, we held that “the [Board]’s streamlining regulations do

not violate an alien’s rights to due process of law under the Fifth




                                  - 2 -
Amendment.”    Id. at 283.   Accordingly, Omalin is not entitled to

relief on this claim.

            Omalin also argues that the immigration judge’s comments

regarding the presence of his young child at his immigration

hearing evidenced such a bias on the part of the immigration judge

as to violate his right to due process of law.         Because the remarks

of   the   immigration   judge   fall   well   short    of    displaying   a

“deep-seated favoritism or antagonism that would make fair judgment

impossible,” Liteky v. United States, 510 U.S. 540, 555 (1994), we

find that Omalin has failed to show judicial bias and therefore

cannot establish a violation of his due process rights.

            We therefore deny the petition for review.          We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                             PETITION DENIED




                                   - 3 -